Digitally signed by
                                                                        Reporter of Decisions
                                                                        Reason: I attest to the
                        Illinois Official Reports                       accuracy and
                                                                        integrity of this
                                                                        document
                               Appellate Court                          Date: 2019.04.16
                                                                        12:12:56 -05'00'




                  Schroeder v. Post, 2019 IL App (3d) 180040



Appellate Court    RUTH J. SCHROEDER, Plaintiff-Appellee, v. DOUG POST,
Caption            Defendant-Appellant.



District & No.     Third District
                   Docket No. 3-18-0040



Filed              January 18, 2019



Decision Under     Appeal from the Circuit Court of Iroquois County, No. 17-L-12; the
Review             Hon. James B. Kinzer, Judge, presiding.



Judgment           Affirmed.


Counsel on         John A. Denton, of Godin, Denton & Elliott, P.C., of Momence, for
Appeal             appellant.

                   Tony L. Brasel, of Bourbonnais, for appellee.



Panel              PRESIDING JUSTICE SCHMIDT delivered the judgment of the
                   court, with opinion.
                   Justices Holdridge and McDade concurred in the judgment and
                   opinion.
                                                OPINION

¶1         Defendant, Doug Post, appeals from the trial court’s denial of his motion asking the court
       to reconsider its October 2017 order in a forcible entry and detainer action in favor of plaintiff,
       Ruth J. Schroeder. In that order, the court awarded plaintiff possession of the premises and
       damages in the amount of $62,726, which included $27,000 in holdover damages. We affirm.

¶2                                            BACKGROUND
¶3         We take the following facts from the parties’ agreed statement regarding the evidence and
       testimony presented during the October 2017 bench trial.
¶4         Plaintiff, defendant’s aunt, owned an undivided 75% interest of the approximately 200
       acres of land in Crescent City, Illinois, that is the subject of this lawsuit. Her brother, Robert
       Post, defendant’s father, owned the other 25% of the land. Defendant farmed the land on a
       cash-rent basis for several consecutive years. When defendant failed to pay plaintiff the total
       amount of rent due for the 2016 crop year (he still owed $6866) by October 2016, plaintiff gave
       him written notice of termination of the lease agreement and demanded that he quit and deliver
       up possession of the property on or before February 28, 2017.
¶5         Robert did not agree to terminate defendant’s farm tenancy. He instructed defendant to
       continue farming the land even after defendant received plaintiff’s notice. Defendant
       continued to farm the land during the 2017 crop year without plaintiff’s consent. During the
       2017 crop year, defendant made no payments to plaintiff.
¶6         Following the parties’ arguments, the trial court awarded plaintiff possession of the
       premises and ordered defendant to pay damages in the amount of $62,726 plus costs ($6866 for
       2016 rent and $55,860 for 2017 rent). The 2017 award includes holdover damages pursuant to
       section 9-202 of the Code of Civil Procedure (Code) (735 ILCS 5/9-202 (West 2016)).
¶7         Thereafter, defendant filed a motion to reconsider, asserting that the court erred in
       awarding plaintiff (1) possession of the land that she did not prove belonged to her and
       (2) double damages where defendant “mitigated damages, saved waste, and there was no
       finding of bad faith” by continuing to farm the land in 2017. Following a hearing, the court
       denied defendant’s motion to reconsider finding that Daugherty v. Burns, 331 Ill. App. 3d 562
       (2002), controlled the outcome. The court also stated:
                   “And I also find that [defendant’s] behavior was sufficiently wrongful and not
               sufficiently colorable to avoid the penalty aspect of the holdover statute. The penalty is
               in there to keep people from holding over, and if there’s no penalty imposed here, any
               tenant out there can simply say I’m not getting off the property. The worst that can
               happen is I farm it for next year and have to pay the cash rent that I would have paid last
               year despite the fact that perhaps insurance goes up 5 or 10 percent. So his behavior
               here was sufficiently wrongful as I said and not sufficiently colorable to avoid the
               penalty aspect of a holdover statute.”
¶8         Defendant appeals.

¶9                                          ANALYSIS
¶ 10      On appeal, defendant argues only that the trial court erred in awarding plaintiff holdover
       damages.

                                                    -2-
¶ 11        Section 9-202 of the Code governs holdover damages. It provides:
               “Wilfully holding over. If any tenant or any person who is in or comes into possession
               of any lands, tenements or hereditaments, by, from or under, or by collusion with the
               tenant, wilfully holds over any lands, tenements or hereditaments, after the expiration
               of his or her term or terms, and after demand made in writing, for the possession
               thereof, by his or her landlord, or the person to whom the remainder or reversion of
               such lands, tenements or hereditaments belongs, the person so holding over, shall, for
               the time the landlord or rightful owner is so kept out of possession, pay to the person so
               kept out of possession, or his or her legal representatives, at the rate of double the
               yearly value of the lands, tenements or hereditaments so detained to be recovered by a
               civil action.” 735 ILCS 5/9-202 (West 2016).
       Essentially, the holdover statute permits a landlord to recover double the yearly value of the
       lands that a tenant “willfully holds over” after the tenant received written notice demanding
       possession upon expiration of the parties’ lease. See id.
¶ 12        While the statute does not define “willful,” our supreme court long ago noted, “when the
       lease ha[s] expired according to its terms, the holding over, although intentional, is not within
       the statute, unless it was knowingly and willfully wrongful; that where the tenant continued to
       hold under a reasonable belief that he was doing so rightfully, he does not incur the penalty.”
       Stuart v. Hamilton, 66 Ill. 253, 255 (1872). “[A] tenant is not to be charged double rent under
       the holdover statute if [he] remains in possession of the premises for ‘colorably justifiable
       reasons.’ ” Wendy & William Spatz Charitable Foundation v. 2263 North Lincoln Corp., 2013
IL App (1st) 122076, ¶ 43 (quoting J.M. Beals Enterprises, Inc. v. Industrial Hard Chrome,
       Ltd., 271 Ill. App. 3d 257, 261-62 (1995)).
¶ 13        We review a trial court’s determination regarding whether a landlord is entitled to holdover
       damages under the manifest-weight-of-the-evidence standard. J.M. Beals Enterprises, 271 Ill.
       App. 3d at 260; Hoffman v. Altamore, 352 Ill. App. 3d 246, 250 (2004). “A finding is against
       the manifest weight of the evidence only if the opposite conclusion is clearly evident or if the
       finding itself is unreasonable, arbitrary, or not based on the evidence presented.” Best v. Best,
       223 Ill. 2d 342, 350 (2006).
¶ 14        After reviewing the record, we find that the manifest weight of the evidence supports the
       trial court’s award of holdover damages. In Daugherty, the court held that a year-to-year
       tenancy terminates “in its entirety once unanimous consent to continue the tenancy no longer
       exists.” Daugherty, 331 Ill. App. 3d at 570. In other words, Daugherty made it clear that one or
       more joint owners of property may terminate an oral lease agreement without the unanimous
       consent of all joint owners. We find no reason to disagree with the Daugherty court.
¶ 15        Here, it is undisputed that plaintiff, a joint owner of the farmland at issue, terminated the
       oral lease agreement by giving defendant written notice in October 2016. It is also undisputed
       that defendant ignored plaintiff’s notice of termination and continued to farm the land during
       the 2017 crop year while paying no rent. Based upon the evidence, the trial court reasonably
       concluded that defendant had no reasonable belief that he rightfully possessed the land in 2017.

¶ 16                                       CONCLUSION
¶ 17      For the foregoing reasons, we affirm the judgment of the circuit court of Iroquois County.



                                                   -3-
¶ 18   Affirmed.




                   -4-